DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 12/3/2021.
	Claims 1-20 are pending in this action. Claims 1 and 11 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
	On pages 12-13 of Applicant’s Remarks filed 12/3/2021, Applicant argues that Ogawa fails to expressly and impliedly teach “in response to a request for replacing a first handwriting input, replace the first handwriting input with a first rich text to which the identified at least one of the attribute or characteristic has been applied to the converted text”.
However, Examiner respectfully disagrees. It’s noted that Ogawa teaches in response to a request for replacing of the first handwriting input (par [0075-0082]), replace the first handwriting input with rich text (text 62, 72, 82) to which the identified at least one of the attribute (strokes 61, 71, 81) or characteristic has been applied to the converted text (par [0068-0074]). According to paragraph [0063] of Applicant’s specification states that “In operation 209, the processor may apply the identified .

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2015/0346996 A1; hereinafter Ogawa).

Regarding claim 1, Ogawa (Figs. 1, 2, 4, 6, 7, 8, 9) discloses an electronic device (par [0016], tablet computer 10) comprising: 
a touch screen (par [0016], touch screen display 17);
a processor (par [0036], CPU 101) operatively connected with the touch screen (17); and 
a memory (par [0036], memory 103 and 106) operatively connected with the processor (101),
wherein the memory (par [0036], memory 103 and 106) stores instructions, which when executed, cause the processor (par [0036], CPU 101) to control the electronic device to:
perform handwriting recognition for a first handwriting input of a user displayed on the touch screen (par [0022], text handwritten on the touch screen display 17 by using the stylus pen 100 or the like), by converting the first handwriting input into a text (par [0036], the digital notebook application program 202 converts, for example, a handwritten character into a text (character code) by the handwritten document reshaping function);
identify at least one of an attribute (strokes 61, 71, 81) or characteristic of the first handwriting input while performing handwriting recognition for the first handwriting input (par [0068-0074], thickness of line which constitute the characters vary);
apply at least one of the identified attribute (strokes 61, 71, 81) or characteristic to the converted text (text 62, 72, 82) (par [0068-0074]); and
in response to a request for replacing of the first handwriting input (par [0075-0082]), replace the first handwriting input with rich text (text 62, 72, 82) to which the identified at least one of the attribute (strokes 61, 71, 81) or characteristic has been applied to the converted text (par [0068-0074]).

Regarding claim 11, it is a method claim of claim 1. Therefore, it is analyzed as claim 1.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



9.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Lee et al. (US 2018/0011597 A1; hereinafter Lee).

Regarding claim 2, Ogawa (Fig. 4) discloses the electronic device of claim 1, wherein the memory (memory 103) further stores instructions cause the processor (CPU 101) to control the electronic device (tablet computer 10) to (par [0034-0039]):
However, Ogawa does not teach before replacing the first handwriting input into the first rich text, present a preview window comprising the first rich text to a location adjacent to the first handwriting input.
Lee (Figs. 1A, 9) teaches wherein the memory (memory 170) further stores instructions cause the processor (controller 180) to control the electronic device (mobile terminal 100) to (par [0034-0036]):
before replacing the first handwriting input into the first rich text, present a preview window comprising the first rich text to a location adjacent to the first handwriting input (par [0182-0183], window 920, present a preview window adjacent to a handwriting input).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ogawa with Lee to teach before replacing the first handwriting input into the first rich text, present a preview window comprising the first rich text to a location adjacent to the first handwriting input. The 

Regarding claim 12, it is a method claim of claim 2. Therefore, it is analyzed as claim 2.

10.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Missig et al. (US 2020/0356254 A1; hereinafter Missig). 

Regarding claim 4, Ogawa (Fig. 4) discloses the electronic device of claim 1, wherein the memory (memory 103) further stores instructions cause the processor (CPU 101) to control the electronic device (tablet computer 10) to (par [0034-0039]):
However, Ogawa does not teach detect the first handwriting input and, in response to an additional handwriting input not being detected during a specified time after detecting the first handwriting input or in response to a handwriting recognition command by a user being received, perform the handwriting recognition for the first handwriting input.
Missig (Fig. 10L to 10O) teaches:
detect the first handwriting input and, in response to an additional handwriting input not being detected during a specified time after detecting the first handwriting input (par [0413], in response to detecting lift-off of stylus 203, timer 1001 begins counting upwards. In some embodiments, when timer 1001 reaches a threshold time (e.g., 0.5 seconds, 1 second, 2 seconds, 3 seconds, 5 seconds), then the handwritten input is converted into font-based text and the excess space between the text is reduced or eliminated).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ogawa with Missig to teach detect the first handwriting input and, in response to an additional handwriting input not being detected during a specified time after detecting the first handwriting input. The suggestion/motivation would have been that device recognizes the handwritten input as valid characters and inserts the characters as font-based text.

Regarding claim 14, it is a method claim of claim 4. Therefore, it is analyzed as claim 4.

11.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Thimbleby (US 2019/0303423 A1).

Regarding claim 5, Ogawa (Fig. 4) discloses the electronic device of claim 1, wherein the memory (memory 103) further stores instructions cause the processor (CPU 101) to control the electronic device (tablet computer 10) to (par [0034-0039]):
However, Ogawa does not teach:
in response to editing of a portion of the first handwriting input, re-perform the handwriting recognition for a range which has been specified with a criterion of the portion.
Thimbleby (Figs. 5AA, 5AB, 5AC) teaches:
(par [0220], the user has selected (e.g., via a long press to bring up the selection loupe at the desired selection location) handwritten word block 554 (e.g., "Best"), re-perform the handwriting recognition for a range which has been specified with a criterion of the portion (par [0220], the user has dragged (e.g., with drag gesture 555) selected handwritten word block 554 (e.g., "Best") horizontally in the writing direction, and caused handwritten word blocks (e.g., "cake ever!") following selected word block 554 (e.g., "Best") to be pushed horizontally in the writing direction and reflown into the next line).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ogawa with Thimbleby to teach in response to editing of a portion of the first handwriting input, re-perform the handwriting recognition for a range which has been specified with a criterion of the portion. The suggestion/motivation would have been able to adjust the handwriting recognition for a range.

Regarding claim 15, it is a method claim of claim 5. Therefore, it is analyzed as claim 5.

12.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Lee and further in view of Xia et al. (US 2019/0332259 A1; hereinafter Xia).


However, Ogawa and Lee do not teach:
wherein the preview window comprises a rich text for a specified range of the first handwriting input,
wherein the specified range comprises one line, a plurality of lines which have been specified with a criterion of a location where the handwriting input has been provided, or one screen, and
wherein the specified range is changeable by a user.

Xia (Figs. 8A, 23A, 23B, 23C, par [0329-0339]) teaches:
wherein the preview window (a dash line window located in text input area 808) comprises a rich text for a specified range of the first handwriting input (par [0173], comprises a rich text “I”),
wherein the specified range comprises one line, a plurality of lines which have been specified with a criterion of a location where the handwriting input has been provided, or one screen (as user input additional words such as "a" and “m” and “bac” in the handwriting input area 804, the specified range of the dash line window located in the input area 808 is changeable) and
wherein the specified range is changeable by a user (as user input additional words such as "a" and “m” and “bac” in the handwriting input area 804, the specified range of the dash line window located in the input area 808 is changeable).


Regarding claim 16, it is a method claim of claim 6. Therefore, it is analyzed as claim 6.

13.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Markiewicz et al. (Patent No. US 8,116,569 B2; hereinafter Markiewicz).

Regarding claim 7, Ogawa discloses the electronic device of claim 1.
Ogawa (Fig. 4) further teaches wherein the memory (memory 103) further stores instructions cause the processor (CPU 101) to control the electronic device (tablet computer 10) to (par [0034-0039]):

However, Ogawa does not teach:


Markiewicz (Figs. 4A, 4B, 4C) teaches:
in response to a second handwriting input being added (Fig. 4B, added “her”) after replacing the first handwriting input into the first rich text (Fig. 4B, first rich text “To get”), identify a relationship between the second handwriting input (Fig. 4B, added “her”) and the first rich text (Fig. 4B, first rich text “To get”), determine a location of a second rich text being a conversion of the second handwriting input based on the identified relationship, and display the second rich text in the determined location (col. 10 line 51 to col. 11 line 14).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ogawa with Markiewicz to teach in response to a second handwriting input being added after replacing the first handwriting input into the first rich text, identify a relationship between the second handwriting input and the first rich text, determine a location of a second rich text being a conversion of the second handwriting input based on the identified relationship, and display the second rich text in the determined location. The suggestion/motivation would have been to provide an efficient inline handwriting recognition and correction user experience.

.

14.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Matsuda et al. (US 2018/0032495 A1; hereinafter Matsuda).

Regarding claim 8. Ogawa (Fig. 4) discloses the electronic device of claim 1, 
wherein the memory (memory 103) further stores instructions cause the processor (CPU 101) to control the electronic device (tablet computer 10) to (par [0034-0039]):
However, Owaga does not teach:
in response to a third handwriting input overlapped with at least part of the first rich text being added after replacing the first handwriting input into the first rich text, replace at least part of the first rich text into a third rich text being a conversion of the third handwriting input.
Matsuda (Fig. 6) teaches:
in response to a third handwriting input overlapped (state S13), 401, letter “A”) with at least part of the first rich text being added after replacing the first handwriting input into the first rich text (Fig. 6, state S13), state S14-1), handwriting input letter “A” overlapped rich text letter “C”), replace at least part of the first rich text into a third rich text being a conversion of the third handwriting input (par [0081-0085], replace letter “A” with letter “C”).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ogawa with Matsuda to teach in 

Regarding claim 18, it is a method claim of claim 8. Therefore, it is analyzed as claim 8.

15.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Su et al. (Patent No. US 6,600,834 B1; hereinafter Su).

Regarding claim 9. Ogawa (Fig. 4) discloses the electronic device of claim 1, 
wherein the memory (memory 103) further stores instructions cause the processor (CPU 101) to control the electronic device (tablet computer 10) to (par [0034-0039]):

Owaga does not teach:
classify the first handwriting input into a text and a non-text; 
perform line separation for the classified text;
identify at least one target line which will perform the handwriting recognition; and
perform the handwriting recognition for an entire or part of the identified at least one target line.

(Figs. 1, 2, 3) teaches:
wherein the memory (memory 1013) further stores instructions cause the processor (microprocessor 1014) to control the electronic device (IBM's ThinkScribe) to (col. 2 line 34 to col. 3 line 47):
classify the first handwriting input into a text (text block) and a non-text (picture block) (character segmentation user interface 103, picture/text area definition; col. 3 lines 46-48, the layout analysis normally means locating picture blocks and text blocks in the whole handwriting area); 
perform line separation for the classified text (handwriting information recognition means 102, automatic line detection 1022; col. 3 lines 21-26);
identify at least one target line which will perform the handwriting recognition (col. 4 lines 13-36); and
perform the handwriting recognition for an entire or part of the identified at least one target line (col. 4 lines 13-36).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ogawa with Su to teach classify the first handwriting input into a text and a non-text; perform line separation for the classified text; identify at least one target line which will perform the handwriting recognition; and perform the handwriting recognition for an entire or part of the identified at least one target line. The suggestion/motivation would have been to correct errors in the automatic layout analysis with the information.

.

16.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Su and further in view of Jung et al. (US 2015/0082153 A1; hereinafter Jung).

Regarding claim 10, Ogawa and Su disclose the electronic device of claim 9. 
Ogawa (Fig. 4) further teaches wherein the memory (memory 103) further stores instructions cause the processor (CPU 101) to control the electronic device (tablet computer 10) to (par [0034-0039]):
Ogawa and Su do not teach:
output an error message in response to the line separation not being possible or the handwriting recognition not being possible.
Jung teaches:
output an error message in response to the line separation not being possible or the handwriting recognition not being possible (par [0069], in the operation of converting the objects which are input on the two or more lines into the digital objects, if a line interval of the objects, which are input on the two or more lines, is less than a line interval that can be detected by the electronic device 100 as being input on the two or more lines, then the electronic device 100 may output an error message since the object is incorrectly detected as a different language or a corresponding digital text cannot be determined).


Regarding claim 20, it is a method claim of claim 10. Therefore, it is analyzed as claim 10.

Allowable Subject Matter
17.	Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The prior art of records do not teach the limitation “wherein the memory further stores instructions causing the processor to control the electronic device to: in response to a request for copying the first rich text being detected, copy the first rich text comprised in the preview window, or 351235-1296 (SP20097-US_IP)in response to a request for obtaining the first rich text being detected, display the first handwriting input with the first rich text” as recited in claims 3 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691